Case 4:15-cr-20515-TGB-MJH ECF No. 159 filed 07/31/20                  PageID.890       Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 4:15-CR-20515-TGB

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 CARLTON TOWNS                                           18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ
                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction


in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
Case 4:15-cr-20515-TGB-MJH ECF No. 159 filed 07/31/20                 PageID.891       Page 2 of 5



                     a release plan is established, appropriate travel arrangements are made,

                     and it is safe for the defendant to travel. There shall be no delay in

                     ensuring travel arrangements are made. If more than fourteen days are

                     needed to make appropriate travel arrangements and ensure the

                     defendant’s safe release, the parties shall immediately notify the court and

                     show cause why the stay should be extended; or

             տ       There being a verified residence and an appropriate release plan in place,

                     this order is stayed for up to fourteen days to make appropriate travel

                     arrangements and to ensure the defendant’s safe release. The defendant

                     shall be released as soon as appropriate travel arrangements are made and

                     it is safe for the defendant to travel. There shall be no delay in ensuring

                     travel arrangements are made. If more than fourteen days are needed to

                     make appropriate travel arrangements and ensure the defendant’s safe

                     release, then the parties shall immediately notify the court and show cause

                     why the stay should be extended.

      տ The defendant must provide the complete address where the defendant will reside

      upon release to the probation office in the district where they will be released because it

      was not included in the motion for sentence reduction.

      տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

      տ probation or տ supervised release of ________ months (not to exceed the unserved

      portion of the original term of imprisonment).

             տ The defendant’s previously imposed conditions of supervised release apply to

             the “special term” of supervision; or


                                                2
Case 4:15-cr-20515-TGB-MJH ECF No. 159 filed 07/31/20                  PageID.892       Page 3 of 5



               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

տ
✔ DENIED after complete review of the motion on the merits.


տ
✔ FACTORS CONSIDERED (Optional)

See addendum.




                                                 3
Case 4:15-cr-20515-TGB-MJH ECF No. 159 filed 07/31/20                PageID.893      Page 4 of 5




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

         IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    July 31, 2020




                                                4
Case 4:15-cr-20515-TGB-MJH ECF No. 159 filed 07/31/20   PageID.894   Page 5 of 5

ADDENDUM, CON'T FROM PAGE 3

While extraordinary and compelling reasons may exist weighing in favor
of release, Mr. Towns would be a danger to the community if released,
and release is not appropriate under 18 USC 3553.
As to dangerousness, the Court considers the factors under 18 USC 3553
and concludes that Mr. Towns would represent a danger if
released. Considering the nature of the offense, Mr. Towns was involved
in an ongoing multi-kilo, interstate drug trafficking conspiracy that
involved one incident of violence and approximately 50 kilos of
cocaine. Mr. Towns was the leader of the conspiracy. He was detained
prior to trial based on danger to the community. He has a significant
prior criminal history that includes several other drug trafficking
offenses, one of which, in 2006, was committed while he was on active
parole after having been released from a previous drug offense.
Particularly considering the 3553 factor of deterrence, the Court finds
that early release, in light of the fact that his sentence will not expire
until June 21, 2028, would run counter to the goals of deterrence. Mr.
Towns had a prior sentence of 15-30 years in state custody which did not
deter him for committing this offense.
